Title: To George Washington from William Phillips, 23 October 1780
From: Phillips, William
To: Washington, George


                  
                     Sir
                     New York October 23d 1780
                  
                  When I was last at Elizabeth Town at the meeting with Major
                     General Lincoln I desired Major Skinner to mention to Your Excellency my wishes
                     that Brigadier General Spaecht and DeGall might have liberty of going into New
                     York in order for their being exchanged, requesting at the same time that, if
                     Your Excellency should be inclined to accquiesce in the measure as proposed by
                     me, you would transmit an order to the American Commanding Officer at Albemarle
                     Barracks to permit those Officers setting out.
                  Lest any accident should have prevented Major Skinner from
                     mentioning this circumstance to you, I now do myself the honour to propose to
                     you, Sir, the exhchange of the two Brigadiers above named on the part of His
                     Excellency General Sir Henry Clinton; If this proposition meets with your
                     concurrence and that, in consequence, orders are dispatched to admit of
                     Brigadiers General Spaecht and De Gall going to New York, upon their arrival at
                     Elizabeth Town they may be finally exchanged against any two of the three
                     Brigadiers Thompson, Waterbury or Irvine.
                  The Season being as advanced I should take it as a particular
                     favour if you, Sir, will please to send your orders immediately to Virginia as
                     the Brigadiers are both ill and one very aged. They will be permitted in course
                     to bring the Office of their suite and attendants. I am, Sir, Your Excellency’s
                     most obed. humble Servant
                  
                     W. Phillips
                  
               